  Case 20-14698       Doc 24   Filed 08/27/20 Entered 08/28/20 09:03:48             Desc Main
                                 Document      Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                        )              BK No.:     20-14698
LORETTA WASHINGTON                            )
                                              )              Chapter: 13
                                              )
                                                             Honorable Timothy Barnes
                                              )
                                              )
               Debtor(s)                      )

                            ORDER EXTENDING AUTOMATIC STAY

       This matter coming to be heard on the motion of the Debtor to extend the automatic stay; after
due notice having been given and the opportunity for a hearing thereon, the Court being fully advised of
the matter herein and pursuant to 11 USC §362(c)(3)(B),

  IT IS HEREBY ORDERED THAT:

  The automatic stay is extended as to all creditors.




                                                         Enter:


                                                                  Timothy A. Barnes
Dated: August 27, 2020                                            United States Bankruptcy Judge

 Prepared by:
 David M. Siegel
 ARDC 6207611
 David M. Siegel & Associates, LLC
 790 Chaddick Drive
 Wheeling, IL 60090
 (847) 520-8100
